DETAILED ACTION
This Office action is in response to the application filed on March 10, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on March 10, 2021.  These drawings are accepted by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 12-13, 16-19 and 21-22 of U.S. Patent No. 10, 985, 666.

Application 17/197,376 claims:
U.S. Patent No. 10, 985, 666:
1. A switched-mode power supply comprising: an input for receiving an input voltage from a voltage source; an output for supplying a DC output voltage to a load; a transformer coupled between the input and the output, the transformer having a primary winding and a secondary winding; a synchronous rectifier coupled to selectively conduct current through the secondary winding of the transformer, the synchronous rectifier comprising a source, a gate and a drain terminal; a controller comprising a supply voltage terminal to receive a supply voltage for the controller, and a gate terminal to supply a control signal to the gate of the synchronous rectifier; and a circuit coupled between the supply voltage terminal of the controller and at least one of the gate terminal of the controller and the drain terminal of the synchronous rectifier to supply power from the gate terminal of the controller or the drain terminal of the synchronous rectifier to the supply voltage terminal of the controller, the circuit comprising: a first capacitor; and a buffer coupled between a first terminal of the first capacitor, the output and the gate terminal of the controller, the buffer comprising at least two buffer switches.
16. A switched-mode power supply, comprising: an input for receiving an input voltage from a voltage source; an output for supplying a DC output voltage to a load; a transformer coupled between the input and the output, the transformer having a primary winding and a secondary winding; a synchronous rectifier coupled to selectively conduct current through the secondary winding of the transformer, the synchronous rectifier including a source, a gate and a drain terminal; a controller including a supply voltage terminal to receive a supply voltage for the controller, and a gate terminal to supply a control signal to the gate of the synchronous rectifier; and a circuit coupled between the supply voltage terminal of the controller and at least one of the gate terminal of the controller and the drain terminal of the synchronous rectifier to utilize a pulse signal from the gate terminal of the controller or the drain terminal of the synchronous rectifier to boost the supply voltage to the supply voltage terminal of the controller, the circuit including: first and second capacitors, first and second diodes, and a buffer coupled between a terminal of the first capacitor, the output and the drain terminal of the synchronous rectifier, the buffer including at least two switches. (See also the combination of claims 1, 5, 6) 
2. The power supply of claim 1, wherein the circuit is coupled between the output and the supply voltage terminal to supply power from the output to the supply voltage terminal of the controller.
17. The power supply of claim 16, wherein the circuit is coupled between the output and the supply voltage terminal to supply power from the output to the supply voltage terminal of the controller. (See also claim 2)
3. The power supply of claim 1, wherein the controller comprises a pulse linear regulator coupled to receive a voltage from the drain of the synchronous rectifier and supply a reduced voltage to the controller.
18. The power supply of claim 16, wherein the controller includes a pulse linear regulator coupled to receive a voltage from the drain of the synchronous rectifier and supply a reduced voltage to the controller. (See also claim 3)
4. The power supply of claim 3, wherein the pulse linear regulator is configured to supply the reduced voltage to the controller in response to a voltage at the supply voltage terminal of the controller being below an operating supply voltage of the controller, and the controller is configured to disable the pulse linear regulator in response to the voltage at the supply voltage terminal being at or above the operating supply voltage value of the controller.
19. The power supply of claim 18, wherein the pulse linear regulator is configured to supply the reduced voltage to the controller when a voltage at the supply voltage terminal of the controller is below an operating supply voltage of the controller, and the controller is configured to disable the pulse linear regulator when the voltage at the supply voltage terminal is at or above the operating supply voltage value of the controller. (See also claim 12)
5. The power supply of claim 1, wherein the circuit further comprises a first diode coupled between a second terminal of the first capacitor and the output; and wherein the first capacitor is coupled to charge to the DC output voltage minus a forward voltage of the first diode and minus a saturation voltage of one of the buffer switches in response to the control signal at the gate terminal of the controller having a logical low value.
16. A switched-mode power supply, comprising: an input for receiving an input voltage from a voltage source; an output for supplying a DC output voltage to a load; a transformer coupled between the input and the output, the transformer having a primary winding and a secondary winding; a synchronous rectifier coupled to selectively conduct current through the secondary winding of the transformer, the synchronous rectifier including a source, a gate and a drain terminal; a controller including a supply voltage terminal to receive a supply voltage for the controller, and a gate terminal to supply a control signal to the gate of the synchronous rectifier; and a circuit coupled between the supply voltage terminal of the controller and at least one of the gate terminal of the controller and the drain terminal of the synchronous rectifier to utilize a pulse signal from the gate terminal of the controller or the drain terminal of the synchronous rectifier to boost the supply voltage to the supply voltage terminal of the controller, the circuit including: first and second capacitors, first and second diodes, and a buffer coupled between a terminal of the first capacitor, the output and the drain terminal of the synchronous rectifier, the buffer including at least two switches.
21. The power supply of claim 16, wherein the first capacitor is coupled to charge to the DC output voltage minus a forward voltage of the first diode and a saturation voltage of one of buffer switches when the control signal at the gate terminal of the controller has a logical low value.
6. The power supply of claim 5, wherein the circuit further comprises: a second diode having first and second terminals, the first terminal coupled with the second terminal of the first capacitor; and a second capacitor having: a first terminal coupled with the second terminal of the second diode; and a second terminal coupled with a ground potential; wherein the second capacitor is coupled to charge to double the DC output voltage minus forward voltages of the first and second diodes and minus saturation voltages of the two buffer switches in response to the control signal at the gate terminal of the controller having a logical high value.
16. A switched-mode power supply, comprising: an input for receiving an input voltage from a voltage source; an output for supplying a DC output voltage to a load; a transformer coupled between the input and the output, the transformer having a primary winding and a secondary winding; a synchronous rectifier coupled to selectively conduct current through the secondary winding of the transformer, the synchronous rectifier including a source, a gate and a drain terminal; a controller including a supply voltage terminal to receive a supply voltage for the controller, and a gate terminal to supply a control signal to the gate of the synchronous rectifier; and a circuit coupled between the supply voltage terminal of the controller and at least one of the gate terminal of the controller and the drain terminal of the synchronous rectifier to utilize a pulse signal from the gate terminal of the controller or the drain terminal of the synchronous rectifier to boost the supply voltage to the supply voltage terminal of the controller, the circuit including: first and second capacitors, first and second diodes, and a buffer coupled between a terminal of the first capacitor, the output and the drain terminal of the synchronous rectifier, the buffer including at least two switches.
22. The power supply of claim 16, wherein the second capacitor is coupled to charge to double the DC output voltage minus forward voltages of the two diodes and saturation voltages of the two buffer switches when the control signal at the gate terminal of the controller has a logical high value.
7. The power supply of claim 1, wherein the control signal comprises a pulse-width modulated (PWM) signal.
9. The power supply of claim 1, wherein the control signal includes a pulse-width modulated (PWM) signal.
8. The power supply of claim 1, wherein the controller comprises a capacitor supply terminal and a low-dropout regulator coupled between the supply voltage terminal and the capacitor supply terminal to supply a stable voltage at the capacitor supply terminal for internal circuitry of the controller.
20. The power supply of claim 16, wherein the controller includes a capacitor supply terminal and a low-dropout regulator coupled between the supply voltage terminal and the capacitor supply terminal to supply a stable voltage at the capacitor supply terminal for internal circuitry of the controller. (Also see claim 13)
9. A method of supplying power in a switched-mode power supply, the switched-mode power supply comprising an input, an output, a transformer coupled between the input and the output, a synchronous rectifier comprising a drain terminal, a synchronous rectifier controller comprising a supply voltage terminal and a gate terminal, and a circuit coupled between the supply voltage terminal of the controller and the gate terminal of the controller, the method comprising: supplying, via the gate terminal of the controller, a control signal to a gate of the synchronous rectifier to selectively conduct current through the secondary winding of the transformer; supplying, via the circuit, power from the gate terminal of the controller or the drain terminal of the synchronous rectifier to the supply voltage terminal of the controller; and wherein the circuit comprises a first capacitor, a first diode, and a buffer comprising two switches, the buffer coupled between a first terminal of the first capacitor and the gate terminal of the controller; and wherein the method further comprises charging the first capacitor to the DC output voltage minus a forward voltage of the first diode and minus a saturation voltage of one of buffer switches in response to the control signal at the gate terminal of the controller having a logical low value.
11. A method of supplying power in a switched-mode power supply, the switched-mode power supply including an input, an output, a transformer coupled between the input and the output, a synchronous rectifier including a drain terminal, a synchronous rectifier controller including a supply voltage terminal and a gate terminal, and a circuit coupled between the supply voltage terminal of the controller and the gate terminal of the controller, the method comprising: supplying, via the gate terminal of the controller, a control signal to a gate of the synchronous rectifier to selectively conduct current through the secondary winding of the transformer; and supplying, via the circuit, power from the gate terminal of the controller to boost supply voltage to the supply voltage terminal of the controller.
12. The method of claim 11, wherein the circuit is coupled between the output and the supply voltage terminal of the controller to supply power from the output to the supply voltage terminal of the controller.
14. The method of claim 12, wherein the circuit includes two capacitors, two diodes and a buffer coupled between a first one of the capacitors and the gate terminal of the controller, the buffer includes two switches, and the method further comprises charging the first capacitor to the DC output voltage minus a forward voltage of a first one of the diodes and a saturation voltage of one of buffer switches when the control signal at the gate terminal of the controller has a logical low value. 
(See also the combination of claims 1, 5, 6, 7)
15. A method of supplying power in a switched-mode power supply, the switched-mode power supply comprising an input, an output, a transformer coupled between the input and the output, a synchronous rectifier comprising a drain terminal, a synchronous rectifier controller comprising a supply voltage terminal and a gate terminal, and a circuit coupled between the supply voltage terminal of the controller and the drain of the synchronous rectifier, the method comprising: supplying, via the gate terminal of the controller, a control signal to a gate of the synchronous rectifier to selectively conduct current through the secondary winding of the transformer; and supplying, via the circuit, power from the gate terminal of the controller or the drain terminal of the synchronous rectifier to the supply voltage terminal of the controller; wherein the circuit comprises a first capacitor, a first diode, and a buffer comprising two switches, the buffer coupled between a first terminal of the first capacitor and the drain of the synchronous rectifier; and wherein the method further comprises charging the first capacitor to the DC output voltage minus a forward voltage of the first diode and minus a saturation voltage of one of buffer switches in response to the control signal at the gate terminal of the controller having a logical low value.
16. A switched-mode power supply, comprising: an input for receiving an input voltage from a voltage source; an output for supplying a DC output voltage to a load; a transformer coupled between the input and the output, the transformer having a primary winding and a secondary winding; a synchronous rectifier coupled to selectively conduct current through the secondary winding of the transformer, the synchronous rectifier including a source, a gate and a drain terminal; a controller including a supply voltage terminal to receive a supply voltage for the controller, and a gate terminal to supply a control signal to the gate of the synchronous rectifier; and a circuit coupled between the supply voltage terminal of the controller and at least one of the gate terminal of the controller and the drain terminal of the synchronous rectifier to utilize a pulse signal from the gate terminal of the controller or the drain terminal of the synchronous rectifier to boost the supply voltage to the supply voltage terminal of the controller, the circuit including: first and second capacitors, first and second diodes, and a buffer coupled between a terminal of the first capacitor, the output and the drain terminal of the synchronous rectifier, the buffer including at least two switches.
21. The power supply of claim 16, wherein the first capacitor is coupled to charge to the DC output voltage minus a forward voltage of the first diode and a saturation voltage of one of buffer switches when the control signal at the gate terminal of the controller has a logical low value.


Claims 10-14 depend directly or indirectly from claim 9 and are, therefore, also rejected under nonstatutory double patenting for the reasons set above.

Claims 16-20 depend directly or indirectly from claim 15 and are, therefore, also rejected under nonstatutory double patenting for the reasons set above.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer if filed or rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a buffer coupled between a first terminal of the first capacitor, the output and the gate terminal of the controller, the buffer comprising at least two buffer switches” in combination with other limitations of the claim. Claims 2-8 depend directly or indirectly from claim 1 and are, therefore, would also be allowable at least for the same reasons set above.

Regarding to claim 9, the prior art of record fails to disclose or suggest “a buffer comprising two switches, the buffer coupled between a first terminal of the first capacitor and the gate terminal of the controller” in combination with other limitations of the claim. Claims 10-14 depend directly or indirectly from claim 9 and are, therefore, would also be allowable at least for the same reasons set above.

Regarding to claim 15, the prior art of record fails to disclose or suggest “a buffer comprising two switches, the buffer coupled between a first terminal of the first capacitor and the drain of the synchronous rectifier” in combination with other limitations of the claim. Claims 16-20 depend directly or indirectly from claim 15 and are, therefore, would also be allowable at least for the same reasons set above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838